                                            Case 4:20-cv-01082-DMR Document 42 Filed 11/16/20 Page 1 of 6




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        BIGGE CRANE AND RIGGING CO.,                     Case No. 20-cv-01082-DMR
                                   8                     Plaintiff,
                                                                                             ORDER ON DEFENDANT AGILITY'S
                                   9               v.                                        MOTION TO COMPEL
                                                                                             ARBITRATION AND STAY ACTION
                                  10        AGILITY PROJECT LOGISTICS, INC, et
                                            al.,                                             Re: Dkt. No. 10
                                  11
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13            Plaintiff Bigge Crane and Rigging Co. (“Bigge”) filed an action in state court against

                                  14   Defendants Agility Project Logistics, Inc. (“Agility”), BP Products North America, Inc. (“BP”),

                                  15   and Jacobs Engineering Group, Inc. (“Jacobs”) alleging breach of contract and related claims.

                                  16   Agility removed the case to federal court and now moves to compel arbitration and to stay the

                                  17   action pending arbitration. [Docket No. 10.] BP and Jacobs do not oppose the motion. [Docket

                                  18   Nos. 23, 31.] Bigge does not oppose the motion to compel arbitration but argues that any

                                  19   arbitration proceedings should take place in the Northern District of California rather than Texas,

                                  20   which is the contractually-designated arbitration venue. [Docket No. 30.]

                                  21            This matter is suitable for resolution without oral argument. Civ. L.R. 7-1(b). For the

                                  22   following reasons, the motion is granted. Any arbitration undertaken pursuant to the arbitration

                                  23   agreement shall take place within the Northern District of California.

                                  24   I.       BACKGROUND
                                  25            This litigation stems from a construction project at an oil refinery in Washington, the “BP

                                  26   Cherry Point Coker Heater Project.” In approximately October 2017, BP entered into a contract

                                  27   with Jacobs for the replacement of coker heaters at the refinery. Jacobs, the direct contractor, then

                                  28   subcontracted with Agility to construct part of the project. On October 16, 2017, Agility and
                                             Case 4:20-cv-01082-DMR Document 42 Filed 11/16/20 Page 2 of 6




                                   1   Bigge entered into the “Transportation Service Agreement” or “TSA,” under which Bigge agreed

                                   2   to provide barge and heavy haul support services related to the project. Compl. ¶¶ 6-10, Ex. A

                                   3   (TSA). Bigge alleges that Agility failed to pay Bigge $722,311.00 owed for work it performed

                                   4   under the TSA. Id. at ¶¶ 11, 14. The complaint alleges claims for breach of contract, breach of

                                   5   the covenant of good faith and fair dealing, monies due, and account stated against Agility. It also

                                   6   alleges a claim for quantum meruit against BP, Jacobs, and Agility.

                                   7            The TSA includes a mandatory arbitration provision, which requires the arbitration of any

                                   8   dispute between Agility and Bigge as follows:

                                   9                   Any controversy or claim arising out of or relating to this contract, or
                                                       breach thereof, shall be settled by mediation under the Procedures of
                                  10                   the American Arbitration Association . . . If the mediation does not
                                                       result in settlement of the dispute within 30 days after the initial
                                  11                   mediation conference or if a party has waived its right to mediate any
                                                       issues in dispute, then any unresolved controversy or claim arising out
                                  12                   of or relating to this contract or breach thereof shall be settled by
Northern District of California
 United States District Court




                                                       arbitration administered by the American Arbitration Association in
                                  13                   accordance with its Rules then prevailing, and shall be conducted in
                                                       Houston, Texas, unless the parties agree otherwise . . .
                                  14

                                  15   TSA § 14 (the “arbitration agreement”) (emphasis added). The TSA further provides that the

                                  16   agreement “shall be construed in accordance with the Laws of the State of Texas.” Id. at § 15.

                                  17            Bigge filed the lawsuit in Alameda County Superior Court on January 7, 2020. With the

                                  18   consent of BP and Jacobs, Agility removed the action to this court on February 11, 2020. Agility

                                  19   now moves to compel arbitration and stay the action pending arbitration. BP and Jacobs filed

                                  20   statements of non-opposition to the motion.

                                  21            Bigge does not dispute the validity of the arbitration agreement and does not dispute that

                                  22   the arbitration agreement applies to its claims. It opposes the motion on the limited issue of

                                  23   arbitral venue. Notwithstanding the TSA’s designation of Houston, Texas as the venue for any

                                  24   arbitration, Bigge contends that under the Federal Arbitration Act, 9 U.S.C. § 4, and applicable

                                  25   Ninth Circuit authority, this court lacks authority to compel arbitration outside this district.

                                  26   According to Bigge, any arbitration should take place in the Northern District of California.

                                  27   II.      LEGAL STANDARD
                                  28            The Federal Arbitration Act (“FAA”) governs written arbitration agreements affecting
                                                                                          2
                                          Case 4:20-cv-01082-DMR Document 42 Filed 11/16/20 Page 3 of 6




                                   1   interstate commerce. See Circuit City Stores, Inc. v. Adams, 532 U.S. 105, 111-12 (2001).

                                   2   Enacted for the purpose of enforcing written arbitration agreements according to their own terms,

                                   3   the FAA embodies “the basic precept that arbitration ‘is a matter of consent, not coercion.’” Stolt–

                                   4   Nielsen S.A. v. AnimalFeeds Int’l Corp., 559 U.S. 662, 681 (2010) (quoting Volt Info. Sciences,

                                   5   Inc. v. Bd. of Trustees of Leland Stanford Junior Univ., 489 U.S. 468, 479 (1989)). Section 4 of

                                   6   the FAA ensures that “‘private agreements to arbitrate are enforced according to their terms,’”

                                   7   Stolt–Nielsen, 559 U.S. at 682 (quoting Volt, 489 U.S. at 479), by expressly authorizing a party to

                                   8   an arbitration agreement to petition a United States district court for an order directing that

                                   9   “arbitration proceed in the manner provided for in such agreement.” 9 U.S.C. § 4.

                                  10          “After determining whether the contract containing the arbitration agreement evidences a

                                  11   transaction involving interstate commerce, and thus falls under the FAA, the court’s role then is

                                  12   limited to (1) determining whether a valid agreement to arbitrate exists and, if it does, (2) deciding
Northern District of California
 United States District Court




                                  13   whether the agreement encompasses the dispute at issue.” Homestake Lead Co. of Missouri v.

                                  14   Doe Run Res. Corp., 282 F. Supp. 2d 1131, 1138 (N.D. Cal. 2003) (citing United Steelworkers of

                                  15   Am. v. Warrior & Gulf, 363 U.S. 574, 582 (1960)). “By its terms, the Act leaves no place for the

                                  16   exercise of discretion by a district court, but instead mandates that district courts shall direct the

                                  17   parties to proceed to arbitration on issues as to which an arbitration agreement has been signed.”

                                  18   Dean Witter Reynolds, Inc. v. Byrd, 470 U.S. 213, 218 (1985) (citing 9 U.S.C. §§ 3, 4).

                                  19   III.   DISCUSSION
                                  20          A.      Motion to Compel Arbitration
                                  21          The parties dispute the appropriate forum for the arbitration in this case. Bigge argues that

                                  22   this court lacks authority to compel arbitration to take place in Houston, Texas, which is outside

                                  23   this district, even though that is the venue specified in the arbitration agreement. According to

                                  24   Bigge, the FAA mandates that any arbitration proceedings take place in this district. Agility

                                  25   responds that any arbitration should occur in Texas.

                                  26          Section 4 of the FAA governs this dispute. It provides that a party may “petition any

                                  27   United States district court . . . for an order directing that such arbitration proceed in the manner

                                  28   provided for in such agreement.” 9 U.S.C. § 4. If the court finds that a valid agreement to
                                                                                          3
                                          Case 4:20-cv-01082-DMR Document 42 Filed 11/16/20 Page 4 of 6




                                   1   arbitrate exists, the court must “make an order directing the parties to proceed to arbitration in

                                   2   accordance with the terms of the agreement. The hearing and proceedings, under such agreement,

                                   3   shall be within the district in which the petition for an order directing such arbitration is filed.”

                                   4   Id. (emphasis added). Under Ninth Circuit law, Section 4 limits courts “to ordering arbitration

                                   5   within the district in which the suit was filed.” Homestake, 282 F. Supp. 2d at 1143 (citing

                                   6   Continental Grain Co. v. Dant & Russell, 118 F.2d 967, 968-69 (9th Cir. 1941)). “The Ninth

                                   7   Circuit has indirectly confirmed this interpretation . . . stating that ‘by its terms, § 4 only confines

                                   8   the arbitration to the district in which the petition to compel is filed.’” Homestake, 282 F. Supp.

                                   9   2d at 1143-44 (quoting Textile Unlimited, Inc. v. A..BMH & Co., Inc., 240 F.3d 781, 785 (9th Cir.

                                  10   2001) (emphasis in original)). Therefore, this court cannot compel arbitration in Texas. See, e.g.,

                                  11   Bencharsky v. Cottman Transmission Sys., LLC, 625 F. Supp. 2d 872, 884 (N.D. Cal. 2008)

                                  12   (granting motion to compel arbitration “insofar as arbitration is to proceed in the Northern District
Northern District of California
 United States District Court




                                  13   of California” and denying motion to compel arbitration in Pennsylvania, the venue specified in

                                  14   the arbitration agreement); Capelli Enterprises, Inc. v. Fantastic Sams Salons Corp., No. 5:16-

                                  15   CV-03401-EJD, 2017 WL 130284, at *5 (N.D. Cal. Jan. 13, 2017) (granting motion to compel

                                  16   arbitration in the Northern District of California notwithstanding contrary venue provision in

                                  17   arbitration agreement); Savetsky v. Pre-Paid Legal Servs., Inc., No. 14-03514 SC, 2015 WL

                                  18   4593744, at *3 (N.D. Cal. July 30, 2015) (“Ninth Circuit precedent prevents the Court from

                                  19   ordering the parties to arbitrate in their chosen venue when, as here, the motion to compel

                                  20   arbitration is filed outside the district encompassing that venue.”).

                                  21           In its reply, Agility contends that Bigge “mischaracterize[s]” its motion, that it did not

                                  22   move to compel arbitration in the Northern District of California, and that “under no

                                  23   circumstances should the Court order arbitration to proceed in California.” Reply 2, 3. According

                                  24   to Agility, “it is simply seeking an order staying the action pursuant to Section 3 of the FAA and

                                  25   requiring that if Bigge intends to pursue its claims that it must do so consistent with the terms of

                                  26   the TSA.” Id. at 7. In other words, Agility argues that it moved only to stay the litigation pending

                                  27   arbitration and did not actually move to compel arbitration. This is not a fair reading of its

                                  28   motion, which is entitled “Motion to Compel Arbitration and Stay Action Pending Arbitration.”
                                                                                           4
                                          Case 4:20-cv-01082-DMR Document 42 Filed 11/16/20 Page 5 of 6




                                   1   In its opening brief, Agility devoted the bulk of the legal analysis section to explaining why the

                                   2   two-part test for compelling arbitration is satisfied, that is, arguing that “a valid agreement to

                                   3   arbitrate exists” and that “the agreement encompasses the dispute at issue.” Mot. 6-11. Agility

                                   4   expressly argued that “[i]f the Court finds that the answers to those questions are ‘yes,’ the Court

                                   5   must compel arbitration” pursuant to Section 4 of the FAA. Mot. 7 (citation omitted). It also

                                   6   argued that “the [FAA] leaves no place for the exercise of discretion by a district court, but instead

                                   7   mandates that district courts shall direct the parties to proceed to arbitration on issues as to which

                                   8   an arbitration agreement has been signed.” Id. (citation and quotation marks omitted) (emphasis in

                                   9   original). Agility’s attempt to recast its motion solely as a motion to stay is not persuasive.

                                  10           Accordingly, the motion to compel arbitration is granted. The Northern District of

                                  11   California is “the district in which [Agility’s] petition for an order directing [ ] arbitration is filed.”

                                  12   9 U.S.C. § 4. Therefore, any arbitration proceedings initiated pursuant to Bigge and Agility’s
Northern District of California
 United States District Court




                                  13   arbitration agreement shall occur within the Northern District of California.

                                  14           B.      Motion to Stay
                                  15           Agility also moves to stay the action in its entirety pending the completion of arbitration

                                  16   proceedings between Bigge and Agility. Where a dispute is subject to arbitration under the terms

                                  17   of a written agreement, the district court shall “stay the trial of the action until such arbitration has

                                  18   been had in accordance with the terms of the agreement.” 9 U.S.C. § 3. The Ninth Circuit has

                                  19   held that courts have discretion under Section 3 to dismiss claims that are subject to an arbitration

                                  20   agreement. Sparling v. Hoffman Const. Co., Inc., 864 F.2d 635, 638 (9th Cir. 1988).

                                  21           According to Agility, Bigge’s claims against BP and Jacobs, which are not parties to the

                                  22   arbitration agreement, are “premature pending resolution of the contractual claims against

                                  23   Agility.” Mot. 13. As no party objects to the stay, the court stays this action pending the outcome

                                  24   of arbitration proceedings between Bigge and Agility.

                                  25   IV.     CONCLUSION
                                  26           For the foregoing reasons, Agility’s motion to compel arbitration and stay the action

                                  27   pending arbitration is granted. Any arbitration undertaken pursuant to the arbitration clause shall

                                  28   take place within the Northern District of California. This action is stayed in its entirety pending
                                                                                            5
                                          Case 4:20-cv-01082-DMR Document 42 Filed 11/16/20 Page 6 of 6




                                   1   the final resolution of the arbitration. The clerk shall administratively close the case. Bigge and

                                   2   Agility shall file a joint status report within two weeks of the completion of any arbitration.

                                                                                                               ISTRIC
                                                                                                           ES D
                                   3
                                                                                                          T          TC
                                   4          IT IS SO ORDERED.                                         TA




                                                                                                                                 O
                                                                                                   S




                                                                                                                                  U
                                                                                                  ED




                                                                                                                                   RT
                                   5   Dated: November 16, 2020                                                     D
                                                                                                              RDERE




                                                                                              UNIT
                                                                                                        S O O
                                   6                                                              IT IS
                                                                                         ______________________________________




                                                                                                                                         R NIA
                                                                                                        Donna M. Ryu
                                   7                                                            United States Magistrate Judge
                                                                                                                             u. Ry
                                                                                                               onna M




                                                                                              NO
                                                                                                        Judge D




                                                                                                                                         FO
                                   8




                                                                                                RT




                                                                                                                                     LI
                                   9
                                                                                                       ER




                                                                                                  H




                                                                                                                                 A
                                                                                                            N                        C
                                  10                                                                            D IS T IC T   OF
                                                                                                                      R
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         6
